DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 7-11, filed 4/14/2022, with respect to claims 11 & 12 have been fully considered and are persuasive.  The rejection of said claims and their respective dependent claims has been withdrawn. 


Reasons for Allowance
Claims 11, 12, & 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 11, the cited prior art of record does not teach or fairly suggest a method for improving the performances of an armoured AC cable having a cable length L and cable losses when an alternate current I is transported, the armoured AC cable comprising at least one core comprising an electric conductor having a cross section area X sized for operating the armoured AC cable to transport an alternate current I at a maximum allowable working conductor temperature 8, as determined by the cable losses; the armoured AC cable further comprising an armour, surrounding the at least one core and comprising ferromagnetic wires; the method comprising the steps of: reducing the cable losses by permanently magnetizing said ferromagnetic wires so as to generate in the ferromagnetic wires a remanent magnetic field; sizing the cross section area X of each electric conductor with a reduced value, this reduced value being determined and made possible by the value of the reduced cable losses, and/or rating the armoured AC cable at the maximum allowable working conductor temperature θ to transport said alternate current I with an increased value, this increased value being determined and made possible by the value of the reduced cable losses.
Regarding Claim 12, the cited prior art of record does not teach or fairly suggest aethod for improving the performances of an armoured AC cable having cable losses and comprising at least one core comprising an electric conductor, and an armour surrounding the at least one core, the armour comprising ferromagnetic wires, the method comprising: reducing the cable losses by permanently magnetizing the ferromagnetic wires so as to generate in the wires a remanent magnetic field.
 	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 14-20 depends either directly or indirectly upon claim 11 and thus is allowable for at least the same reasons. Each of claims 21-27 depends either directly or indirectly upon claim 12 and thus is allowable for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847  

/William H. Mayo III/           Primary Examiner, Art Unit 2847